Whitfield, C. J.
concurring.
One of the material allegations in this information charging larceny of currency of the United States is the one that “the number and denomination of which are to the prosecutor unknown.” A description of the property stolen is not an essential element of the offense, but such description should be alleged in an information charging larceny when it is known; and it is the duty of the prosecution to exercise reasonable diligence in ascertaining and giving a proper description of the property alleged to have been-stolen, so that the court and jury may be informed of the subject matter of the charge and that the accused may not be embarrassed in the preparation of his defense or subjected to a second prosecution for the same offense. A description of the property not being an element of the offense of larceny, where the description is not known to the prosecutor, the law, in lieu of an allegation of the description permits as a matter of necessity, to prevent the failure of justice, an allegation that the description was unknown to the prosecutor. When there is an allegation that the description was unknown to the prosecutor there should be some evidence that the description was in fact unknown to the prosecutor; though, in the absence of a material allegation requiring proof of due diligence, it may be presumed that the prosecutor, an officer of the law, exercised due diligence to ascertain and' allege the description. A failure to exercise due diligence may be remedied without injury to the accused by a bill *46of particulars or by appropriate judicial action upon proper and timely application to the court. There is no allegation in the information that the prosecutor could not, by the exercise of due diligence, have been informed of the number and denomination of the currency alleged to have been stolen. The “prosecutor” referred to is the prosecuting attorney who made and filed the information under his oath, and not the prosecuting witness. From the evidence it may properly be inferred that the prosecuting attorney did not know, and there is no positive evidence that he did know, the number and denomination of the currency. This being so there is no fatal variance between the allegation and the proofs. Lang v. State, 42 Fla. 595, 28 South. Rep. 856. There is no allegation express or implied that the prosecuting attorney used due diligence to get a description of the property. Whether the prosecuting attorney by the exercise of due diligence could have known of the number and denomination of the currency is not included in the allegation that he had no such knowledge, and the lack of effort to acquire the information was not made an issue at the trial. Any inference that may be drawn from the evidence that the prosecuting attorney could easily have informed himself of the number and denomination of the currency is immaterial as to the issue of actual knowledge by the prosecuting attorney of the number and denomination of the currency made by the plea of not guilty. The requested charge for an acquittal on the ground of fatal variance was not in this case the proper remedy for the defendant. By a timely and proper application therefor, the defendant would have been entitled to a bill of particulars giving information, acquired by the prosecuting attorney after filing the information, as to the number and denomination of the currency alleged in the information as having been stolen. If there had been any attempt by act or *47omission on the part of the prosecuting attorney to embarrass the accused in the preparation or presentation of his defense, the court had ample power to secure to him his rights.